      Case 2:17-cv-01134-RB-CG Document 162 Filed 05/12/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

DONNA EVERHART, et al.,

             Plaintiffs,

v.                                                           CV No. 17-1134 RB/CG

JOHN DOMINGUEZ, et al.,

             Defendants.

                      ORDER SETTING STATUS CONFERENCE

      THIS MATTER is before the Court after review of the record. IT IS HEREBY

ORDERED that a status conference will be held by telephone on June 9, 2020, at 2:30

p.m. Counsel should be prepared to discuss the arrangements needed to facilitate a

fairness hearing in a timely manner. Parties shall call Judge Garza’s AT&T line at

(877) 810-9415, follow the prompts, and enter access code 7467959 to be connected to

the proceedings.

      IT IS SO ORDERED.

                                  ________________________________
                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
